  "'Ao24sa        (Rev. 12/11) Judgment in a Criminal Petty Case
                  Sheet 1                                                                                                                 '    .
                                            UNITED STATES DISTRICT CoUR·~ CLE'R" 11.s !'l'/":tw~rGou,ff
                                              SOUTHERN DISTRICT OF CALIFORNIA  SOUfill\r, :.·: is·r,,«:.:'I OF CAUFORNI.~
                                                                              ~L._                                Dl':h.i IY
                   UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                       v.                                          (For Offenses Committed On or After November 1, 1987)

                     Juan Carlos Cervantes (2) ·                                    Case Number: 19-cr-04250-AHG
                                                                                    Ryan V. Fraser
                                                                                  Deft;ndant's Attorney
 REGISTRATION NO. 87670298

 •
 THE DEFENDANT:
 181 pleaded guilty to count(s) ONE (I) AND TWO (2) OF THE SUPERSEDING INFORMATION (Misdemeanor)

 D       was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--'_
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                            Count
  Title & Section                         Nature of Offense                                                                               Number(s)
            18 USC 3                ACCESSORY AFTER THE FACT (Misdemeanor)                                                                    1, 2




             The defendant is sentenced as provided in pages 2 through _ _..
                                                                          2 _ _ of this judgment

D The defendant has been found not guilty on count(s) _ _~ - - - - - - - - - - - - - - - - - - - - ' - - - - -
181 Count(s) UNDERLYING INFORMATION                                              is ~ areO dismissed on the motion of the United States.
181 Assessment: $10.00 - waived


181   Fine waived                                   D      Forfeiture pursuant to order filed                                        included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the court and United States Attorney of any material.change.in the defendant's economic circumstances.-
                                                                                   DECEMBER 10, 2019
                                                                                   Date of Imposition of Sentence



                                                                                   HON, ALLISON H. GODDARD
                                                                                   UNITED STATES MAGISTRATE ruDGE

                                                                                                                                                l 9-cr-04250-AHG
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2- - Imprisonment

                                                                                                Judgment - Page _ _
                                                                                                                  2_     of       2
DEFENDANT: Juan Carlos Cervantes
CASE NUMBER: 19-cr-04250-AHG
                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          6M0NTHS.



   D Sentence imposed pursuant to Title 8 USC Section 1326(b).
   0      The court makes the following recommendations to the Bureau of Prisons: that the defendant be placed in a facility in the San Diego
          area.




   D The defendant is remanded to the custody of the United States Marshal.
   D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa.m.                         Op.m.      on _ _ _ _ _ _ _ _ _ _ __

                  as notified by the United States Marshal.

   D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          •--------------------------,
          D    as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.

                                                                RETURN

I have executed this judgment as follows:

       Defendant delivered on                                                    to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                            UNITED ST ATES MARSHAL


                                                                      By---------------------
                                                                                        DEPUTY UNITED STATES MARSHAL




                                                                                                                       19-cr-04250-AHG
